


REAC Group, Inc.

 




8878 Covenant Avenue, Suite 209, Pittsburgh, PA.  15237  Phone: 724-656-8886




TERMINATED and CANCELLED AGREEMENT




April 21, 2017




This is a Terminated and Cancelled agreement between REAC GROUP, INC., a Florida
corporation and PATRIOT BIOENERGY CORPORATION, a Kentucky corporation.




WHEREAS, the parties entered into an asset purchase agreement dated January 4,
2017 (the “Agreement”); and




WHEREAS, the parties have agreed to Terminate and Cancel the Asset Purchase
Agreement signed and dated on January 4, 2017, including all financial, and
other commitments, by the appropriate parties in the prior Agreement, as signed
are now terminated, cancelled, null and void; and




NOW, THEREFORE, the parties agree as follows:




Defined Terms.  The defined terms in the Agreement will have the same meaning in
this Terminated and Cancelled Agreement.




Closing.  The closing shall be on April 21, 2017, at which time the deliveries
provided for herein shall be made. If no deliveries need be made, the closing
shall occur upon execution of this Agreement.




REAC Common Stock.  The parties acknowledge that the 50,000 shares of REAC
common stock were issued to Patriot Bioenergy Corporation and will remain with
Patriot Bioenergy Corporation at this time.




The parties agree that the terms of the Agreement providing for the acquisition
and asset purchase agreement of Patriot are terminated pursuant to this
terminated and cancelled agreement.




Notices.  All notices, requests, and other communications shall be deemed to be
duly given if sent by confirmed facsimile transmission, email or receipted
overnight courier addressed to the other party at the address as set forth
below:




If to REAC GROUP, INC.

   

8878 Covenant Avenue, Suite 209

Pittsburgh, Pa.  15237

Attn: Robert DeAngelis

Email: Robert@reacgroupinc.com








If to Patriot Bioenergy Corporation:

 

237 2nd Street #5

Pikeville, Kentucky 41501

Attn: Roger Ford

Email: roger.ford@patriotbioenergy.com




Governing Law.  This Agreement will be governed by the laws of the State of
Florida without regard to conflict of laws principles thereof. Each of the
parties hereto irrevocably consents to the exclusive jurisdiction of any state
or federal court located within Florida in connection with any matter based upon
or arising out of this Agreement or the matters contemplated herein.




Modification.  No supplement, modification or amendment of this Agreement will
be binding unless made in a written instrument that is signed by all of the
Parties hereto and that specifically refers to this Agreement.




Entire Agreement.  This Agreement and the agreements and documents referred to
in this Agreement or delivered hereunder are the exclusive statement of the
agreement among the Parties concerning the subject matter hereof. All
negotiations among the Parties are merged into this Agreement, and there are no
representations, warranties, covenants, understandings, or agreements, oral or
otherwise, in relation thereto among the Parties other than those incorporated
herein and to be delivered hereunder




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.







 REAC GROUP, INC.  

 

 

 

 

 

 

By:  

/s/ ROBERT DEANGELIS

 

Name:

 Robert DeAngelis

 

Its:  

CEO




 PATRTIOT BIOENERGY  CORPORATION

 

 

 

 

 

 

By:  

/s/ ROGER FORD

 

Name:

 Roger Ford

 

Its:  

CEO






